The opinion of the Court, Shepley, C. J., Tenney, Howard and Appleton, J. J., was drawn up by
Shepley, C. J.
The jury were instructed “ that the plaintiff was entitled to recover for the service a sum commensurate with the labor performed, the skill exhibited, and the responsibility incurred by him in the matter.”
These were proper subjects for consideration by the jury, while they were determining, what would be a reasonable compensation for the professional services performed.
The law allows a reasonable compensation, and permits the jury to take into consideration all the facts. The same rule of law decides the compensation to be made for services, whether performed by a day-laborer, or by a mechanic, or by a surgeon. It does not enter into distinctions so nice as to determine, as matter of law, that a mechanic, who performs his services faithfully and with competent skill is not entitled to receive as much compensation therefor as another would be, who had acquired much greater skill and had performed like services no better. Or that a surgeon, who had performed an operation skillfully and faithfully, would not be entitled to receive the same compensation, as one more learned and skillful, who could perform the same operation no better.
While the law does not act upon such distinctions, it permits jurors to take into consideration the exhausting studies, the time consumed, and the expenses incurred, to acquire great professional knowledge and distinction, or great mechanical or other skill.
If the law made the compensation for- services performed commensurate with the skill exhibited and the responsibility incurred, it would be necessary to admit testimony in each case to prove how much skill had been exhibited, and how great responsibility had been incurred.
It would often be difficult, if not impossible, to receive such testimony in such a manner, that a jury could safely act upon it.
Gilbert, for the defendant.
Tollman, for the plaintiff.
The rule stated would tend greatly to impair uniformity of compensation for professional and mechanical services of the same description, and to introduce a different rule of compensation for like services, when performed by different individuals. Exceptions sustained, verdict set aside,

and a new trial granted.